Citation Nr: 1528502	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2009 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit on appeal.

In the December 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective August 2009.  In the November 2011 rating decision, the RO increased this rating to 50 percent, effective August 2009.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his PTSD, and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for PTSD and claim for a TDIU.

PTSD

The Veteran contends that his PTSD symptoms have worsened since his most recent December 2009 VA examination, and requests a more current examination.  The Veteran reported a detailed description of his worsening symptoms during his November 2012 hearing.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.   

In light of the Veteran's contentions of worsening PTSD symptoms since the December 2009 VA examination, the Board finds that the Veteran should be afforded a comprehensive VA examination to determine the current severity of his PTSD.

TDIU

In the August 2012 statement from the Veteran's representative, the representative argued that the Veteran's service-connected disabilities render him unemployable.  Namely, his PTSD symptoms render him unemployable.  

No development has been performed with respect to the TDIU claim.  The Veteran's claim for a TDIU is inextricably intertwined with the increased rating claim; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's PTSD and TDIU claims.

2.  Perform all appropriate development regarding the Veteran's TDIU claim-including appropriate notice.  

3.  The AOJ should arrange for the Veteran to be scheduled for a VA psychiatric examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected PTSD.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes. 

The examiner must provide a multi-axial diagnosis with a Global Assessment of Functioning score and should also offer an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work. 

The supporting rationale for all opinions expressed must be provided.

4.  The AOJ should also undertake any other development it determines to be warranted.
 
5.  Then, the AOJ should readjudicate the Veteran's claims-including the TDIU claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




